Citation Nr: 1144734	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-17 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for chronic conjunctivitis.

3.  Entitlement to service connection for a bilateral eye disability other than conjunctivitis.

4.  Entitlement to service connection for psuedofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1999 to May 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2005 and March 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the case was subsequently transferred to the RO in Columbia, South Carolina.

The Board notes that the Veteran also perfected an appeal with respect to the issues of entitlement to service connection for left knee disability, plantar fasciitis, and left shoulder disability but these issues were resolved by a December 2009 rating decision granting service connection for the disabilities.  In addition, although the issue of entitlement to service connection for right elbow disability was developed for appellate consideration, the Veteran informed the RO in December 2009 that he was seeking service connection for left elbow disability rather than right elbow disability.

The record also reflects that the Veteran was provided a Statement of the Case in July 2011 addressing the issue of entitlement to service connection for left elbow disability.  In written argument submitted to the Board in October 2011, the Veteran's representative stated that the Veteran had submitted a substantive appeal on the left elbow issue.  The representative accordingly submitted argument on the left elbow issue.  However, the record before the Board reflects that following the issuance of the Statement of the Case, the left elbow issue was not addressed in any written communication received from the Veteran or his representative prior to the argument submitted in October 2011.  Moreover, the left elbow issue has not been certified for appellate consideration.  Therefore, the Board has concluded that the left elbow issue is not properly before the Board at this time.

Additionally, the Board notes that the Veteran has filed a claim for entitlement to service connection for chronic bronchitis.  However, if the Veteran is seeking service connection for a respiratory disorder other than bronchitis, he should so inform the RO.

The issues of entitlement to service connection for a bilateral eye disability other than conjunctivitis and entitlement to service connection for psuedofolliculitis barbae are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Bronchitis has not present at any time during the pendency of this claim.

2.  Conjunctivitis has not been present at any time during the pendency of this claim.


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Chronic conjunctivitis was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by letter mailed in August 2007, prior to the initial adjudication of the claims.  

In addition, the service treatment records, pertinent post-service treatment records, and Social Security Administration records have been obtained.  The Veteran has also been afforded appropriate VA examinations.  Neither the Veteran nor his representative have identified any other evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

The Veteran contends that he has chronic bronchitis and chronic conjunctivitis that are related to his active service.

Service treatment records show that in December 1999, the Veteran was treated for an upper respiratory infection with chest pain and was admitted to the ward.  A follow-up record notes a diagnosis of sinobronchial syndrome.  A December 1999 chest X-ray study was negative.  A February 2001 examination disclosed no abnormalities of the chest, lungs, or eyes.  An April 2002 record shows that the Veteran was diagnosed with bronchitis after seeking treatment for chest and sinus congestion accompanied by coughing and sneezing.  A January 2003 treatment record notes complaints of a chronic, productive cough for two and a half weeks.  A diagnosis of bilateral maxillary sinusitis was provided.  A February 2003 record shows that the Veteran was treated for viral conjunctivitis.  The Veteran was also treated for upper respiratory infections in August and September 2003.

Post service treatment records are negative for evidence of bronchitis or conjunctivitis.  A June 2005 VA treatment record indicates that lungs were clear to auscultation with no crackles, ronchi, or wheezing.  Eyes were also noted to be normal.  A December 2008 record notes no history of persistent cough, sputum, hemoptysis, dyspnea, pleuritic chest pain, wheezing, asthma, or pneumonia.  Subsequent VA treatment records continue to note that lungs were clear to auscultation.  

Social Security Administration (SSA) records note that the Veteran did not have sufficient evidence to establish a disability for SSA purposes, and are similarly silent for evidence of bronchitis or conjunctivitis.   

The Veteran was afforded a VA examination of the eyes in May 2009.  The examiner reviewed the Veteran's claims file and noted that the Veteran sought treatment for a foreign body sensation in the right eye that coincided with a bug flying into his eye.  Again in February 2003, the Veteran was diagnosed with viral conjunctivitis in the right eye.  In May 2003, the Veteran complained of blurry vision in the right eye, but no pathology was noted.  Post service records noted treatment in March 2009 with no pathology noted.  The examiner also noted that the Veteran reported being hit in the head in April 2008 and that since that time, he had had increased sensitivity to light, frequent irritation, and excess tearing.  Examination showed full extraocular mobility, visual fields full to confrontation, and normal conjunctiva, cornea, iris, and anterior chamber bilaterally.  The examiner provided a diagnosis of bilateral lid margin blepharitis and bilateral myopia with astigmatism.  The examiner stated that there was no complaint of conjunctivitis during the examination, nor was there any history of chronic conjunctivitis.  Moreover, the only episode of conjunctivitis occurred in February 2003, and was attributed to a viral infection.  There was no long-term sequalae documented in the medical records from that infection.  Finally, the examiner stated that there was no chronic eye disability for which to render an opinion.  

In June 2009, the Veteran was afforded a VA examination in response to his claim for service connection for chronic bronchitis.  The Veteran reported that since 2000, he had had a productive cough involving yellow sputum, occasional clear sputum, and sometimes black sputum.  On two occasions he had hemoptysis.  He also reported having to wake up during the night to clear his throat every day.  The Veteran denied any dyspnea on exertion, and was not asthmatic.  Examination showed the Veteran's lungs were clear to auscultation, with no crackles, wheezes, or evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  There was also no evidence of restrictive disease based on examination.  Chest X-rays showed no evidence of active cardiopulmonary disease and pulmonary function tests showed a normal spirometry.  However, there was also a slow volume curve showing a flattening of the inspiratory limb that could be consistent with an extrathoracic process such as an upper airway obstruction.  Clinical correlation was advised.  The examiner provided a diagnosis of history of bronchitis and stated that he was unable to resolve the matter of whether the Veteran currently had a chronic disability related to his treatment in service, without resorting to mere speculation.

With respect to both of the Veteran's claims, the Board notes that, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the evidence shows that the Veteran was found to have bronchitis and conjunctivitis in service, he was not found to have chronic bronchitis or chronic conjunctivitis in service and there is no post-service medical evidence showing that he has been found to have either disorder.  Moreover, no evidence of either disorder was found on the VA examinations provided in response to these claims.  While the Veteran might sincerely believe that he has these claimed disabilities, as a lay person he is not competent to render an opinion concerning these matters requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance of the evidence is against these claims.


ORDER

Service connection for chronic bronchitis is denied.

Service connection for chronic conjunctivitis is denied.


REMAND

While the Veteran filed a claim for service connection for chronic conjunctivitis, he has submitted medical evidence showing that he currently has an eye disorder manifested by blurry vision, a central K scar, and ocular history of removal of a metallic foreign body.  Moreover, the Veteran's service treatment records reflect treatment for blurry vision as well as irritation from foreign bodies in the eye.  

Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by an eye disability other than chronic conjunctivitis, the issue of entitlement to service connection for a bilateral eye disability other than chronic conjunctivitis is part of the Veteran's appeal.  See Clemons v. Shinseki, 32 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a bilateral eye disability other than chronic conjunctivitis.  Therefore, the issue must be remanded.

Additionally, with regards to the Veteran's claim for service connection for psuedofolliculitis barbae, the Board notes that the Veteran was placed on a shaving profile during active service because of pseudofolliculitis barbae.  The Veteran has reported that he has used an electric shaver since his initial diagnosis in service to avoid breakouts.  A VA examination report dated in November 2009 indicates that the Veteran reported experiencing severe flare-ups of pain and itching related to his psuedofolliculitis barbae.  However, the examination revealed no current outbreak or scars.  Moreover, the examiner did not indicate whether the Veteran would have symptoms including breakouts if he were shaving with a normal razor.  Therefore, the Board has determined that another VA examination with opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should provide all required notice in response to the Veteran's claim for service connection for bilateral eye disability other than chronic conjunctivitis.

2. The RO/AMC should undertake appropriate development to obtain a copy of any outstanding post-service records pertaining to treatment of the Veteran's claimed eye and skin disorders, to include any pertinent VA medical records for the period since June 2011.

3. Then, the Veteran should be afforded a VA examination by an ophthalmologist to determine the nature and etiology of all acquired eye disorders (other than conjunctivitis) present during the period of the claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

With respect to each acquired eye disorder present at any time during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the Veteran's active service.  The examiner should specifically provide an opinion as to the etiology of the scar in the right eye noted in the June 2011 VA treatment record.  Additionally, the examiner must take into account the Veteran's assertions of blurred vision, as well as his complaints of irritation and foreign bodies in the eye during service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner must be accomplished and any such results must be included in the examination report.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why the opinion cannot be provided.

4. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine if the nature and etiology of any pseudofolliculitis currently present or present at any time during the pendency of the claim.  The claims folder must be made available to and reviewed by the examiner.  If the disorder has been present at any time during the pendency of the claim, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder is etiologically related to the pseudofolliculitis noted during service.  In addressing the question, the examiner should specifically provide an opinion as to whether psuedofolliculitis would be present if the Veteran was shaving instead of using an electric mustache trimmer.  Additionally, the examiner must take into account the Veteran's assertions of skin irritations during service, including that the Veteran was placed on a shaving profile during active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why the opinion cannot be provided.

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


